4 F.3d 994
144 L.R.R.M. (BNA) 2296
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LABORERS' INTERNATIONAL UNION OF NORTH AMERICA, LOCAL 423, Respondent.
No. 93-5842.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1993.

Before:  MARTIN and SUHRHEINRICH, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

CONSENT JUDGMENT

1
The National Labor Relations Board, having on June 21, 1993, applied to this Court for enforcement of its order issued on August 31, 1992, against the Respondent, Laborers' International Union of North America, Local 423, its officers, agents, and representatives, in a proceeding before the Board numbered 9-CB-7741, 9-CB-7846, 9-CB-7905, 9-CB-7954, and 9-CB-7868;  and upon a stipulation providing for the entry of a consent judgment by this Court enforcing the Board's order in full;


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the said order of the Board be and the same is hereby enforced;  and that the Respondent, Laborers' International Union of North America, Local 423, its officers, agents, and representatives, abide by and perform the directions of the Board in said order contained.